 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmoco Oil CorporationandBrenda L. Shaw, Peti-tioner and Oil,Chemical & Atomic WorkersInternationalUnion,Local7-776 AFL-CIO.Case 14-RD-1190June 21, 1988DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDCRACRAFrThe National Labor Relations Board, by a three-member panel,has considered a determinative chal-lenge in anelection held January 5, 1988, and theRegionalDirector's report recommending disposi-tion of it. The election was conducted pursuant toa Stipulated Election Agreement. The tally of bal-lots shows five for and fiveagainstthe Petitioner,with one challenged ballot, a sufficient number toaffect theresults.The Board has reviewed the record in light ofthe exceptions and briefs, and adopts the RegionalDirector's findings and recommendation as modi-fied.The Employer challenged Thomas J. Dixon'sballot, contending that Dixon was no longer em-ployed on the day of the election. The Employercontends that Dixon, whose name was on theEx-celsiorlist,was an eligible voter during the payrollperiod of eligibility ending December 4, 1987, butthat his eligibility ended when he ceased workingon December 31 pursuant to a November 3 noticeof retirement. The Union contends that Dixon wason vacation the month of January 1988 and that hisvoting eligibility continued until the effective dateof his resignation, February 1, 1988. The RegionalDirector found that Dixon was ineligible to votebecause he was not actively employed on the dateof the election.We reverse.Under the parties' collective-bargaining agree-ment, employees with more than 30 years of serv-ice are entitled to 6 weeks' vacation, but the em-ployee must be on active status the 31st day of thepreceding calendar year in order to take advantageof the benefit. Dixon, whose service to the Compa-ny exceeded 30 years, advised the Employer, whoadministers the vacation plan, that he intended touse 4 of his 6 weeks of accrued vacation during themonth of January 1988 and that his retirementwould be effective February 1, 1988. Dixon's lastday of active service was December 31, 1987.In concluding that Dixon was not eligible tovote afterDecember 31, the Regional DirectorreliedonRoy N. Lotspeich Publishing Co., 204NLRB 517 (1973), which held that an employeemustbe employed and working on both the payrollending date for eligibility and the date of the elec-tion.However, as also acknowledged in the Re-gionalDirector's report, the Lotspeich require-mentsare limited by four exceptions, including anexception for employees on vacation on either ofthe critical dates:It is well settled that, in order to be eligible tovote, an individualmust be employedandworkingon the established eligibility date,unless absent for one of the reasons set out in theDirection of Electioni.e., illness, vacation, tem-porary layoff, or economic striker status. 204NLRB 517 (1973) (first emphasis in original;second emphasis added).Notwithstanding the fact that Dixon's absencefalls squarelywithin the vacation exception, theRegional Director found the "operative fact" to bethatDixon was not on active status on the date ofthe election, noting that prior to the election datehe had tendered his retirement notice, applied forretirement benefits, trained his replacement, ceasedworking, had his retirement party, was presentedwith his retirement gift, and had his exit interview.Although these facts bear on whether Dixon had areasonable expectancy to return to work when hecompleted his last day of work on December 31,the "reasonable expectancy of employment test"applies only to eligibility determinations involvinglaid-off employees-not employees on vacationleave.'Dixon unambiguously requested vacationbenefits for the month of January 1988 in his retire-ment notice, andit isundisputed that those benefitswere granted. Finally, Dixon's retirement was noteffective until February 1, 1988, weeks after theelection.In reversing the Regional Director, we thus relyon the fact that Dixon's effective date of retirementwas after the election and the finding that Dixonretained his employee status through the date ofthe election as an employee on vacation. Accord-ingly,we find, contrary to the Regional Director,that Dixon was on vacation leave on the day of theelection, that he was therefore eligible to vote, andthat his ballot should be opened and counted.DIRECTIONIT IS DIRECTED that the Regional Director forRegion 14 shall, within 10 days of this DecisionandDirection,open and count the ballot ofThomas J. Dixon, prepare a revised tally of ballots,and have it served on the parties. Thereafter, theRegional Director shall issue the appropriate certi-fication.'Red Arrow FreightLines, 278 NLRB 965 fn 5 (1985) See alsoNLRBY.HillviewHealthCare Center,705 F 2d 1461, 1471 (7th Cir. 1983)("Board'sunvarying policy isthat any employeemay vote, evenif he hasa fixed intention of quitting immediately after voting ")289 NLRB No. 37